             Case 4:20-cv-07143-YGR Document 19 Filed 12/09/20 Page 1 of 6



 1 THE WESTON FIRM
   GREGORY S. WESTON (239944)
 2 greg@westonfirm.com
   1405 Morena Blvd., Suite 201
 3
   San Diego, CA 92110
 4 Telephone:    (619) 798-2006
   Facsimile:    (619) 343-2789
 5
   Counsel for Plaintiff
 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11 SABRINA SILVA,                            Case No: 4:20-cv-07143-YGR
                                             Pleading Type: Class Action
12
                  Plaintiff,
13                                           PLAINTIFF’S MOTION TO REMAND REMOVED ACTION
        v.
14                                           Judge: The Honorable Yvonne Gonzales Rogers
     GOETZE’S CANDY COMPANY, INC.,           Date: January 19, 2021
15                                           Time: 2:00 p.m.
                  Defendant.                 Location: Courtroom 1
16

17

18

19

20

21

22

23

24

25

26

27

28

                  Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                     PLAINTIFF’S MOTION TO REMAND
               Case 4:20-cv-07143-YGR Document 19 Filed 12/09/20 Page 2 of 6



 1                                           NOTICE OF MOTION
 2 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 3
            PLEASE TAKE NOTICE that on January 19, 2021 at 2:00 p.m. in Courtroom 1 of the United
 4
     States District Court located at 1301 Clay St., Oakland, CA 94612, Plaintiff Sabrina Silva will, and
 5
     hereby does, respectfully move the Court for an order remanding this action to Alameda Superior Court
 6
     pursuant to 28 U.S.C. § 1447 on the grounds that controlling new authority finds a plaintiff challenging
 7
     the use of trans fat, but with no false labeling claims, lacks Article III standing.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            ii
                       Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                          PLAINTIFF’S MOTION TO REMAND
              Case 4:20-cv-07143-YGR Document 19 Filed 12/09/20 Page 3 of 6



 1     I.   Statement of Issues to Be Decided
 2          1)     Has Defendant Goetze (“Goetze”) alleged facts demonstrating Plaintiff’s Article III

 3 Standing? (No.)

 4          2)     Should the Court remand this action to Alameda Superior Court ? (Yes.)

 5    II.   Introduction and Statement of Relevant Facts
 6          Plaintiff Sabrina Silva filed her Complaint in Alameda Superior Court on August 24, 2020,

 7 alleging Goetze’s use of artificial trans fat in its candy products constituted a violation of the UCL’s

 8 unfair and unlawful prongs. See Dkt. 1-1. On September 14, 2020, Goetze removed this action to federal

 9 court. See Dkt. 1.

10          On December 4, 2020, the Ninth Circuit found a class action bringing the same claims, under the

11 same theories, by the same counsel as Plaintiff here, citing the same scientific studies, lacked Article III

12 standing. McGee v. S-L Snacks Nat’l, __ F.3d __, 2020 U.S. App. LEXIS 37856 (9th Cir. Dec. 4, 2020).

13          “As a general rule, if the district court is confronted with an Article III standing problem in a

14 removed case—whether the claims at issue are state or federal—the proper course is to remand for

15 adjudication in state court.” Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 970 n.8 (9th Cir. 2018).

16   III.   Goetze Bears the Burden of Demonstrating Article III Standing.

17          “Federal jurisdiction rests on ‘the irreducible constitutional minimum of standing.’” In re

18 Glumetza Antitrust Litig., 2020 U.S. Dist. LEXIS 229398, at *14 (N.D. Cal. Dec. 5, 2020). “The party

19 invoking federal jurisdiction bears the burden of establishing the elements of Article III jurisdiction.”

20 Patel v. Facebook, Inc., 932 F.3d 1264, 1270 (9th Cir. 2019). See also Glumetza Antitrust Litig., 2020

21 U.S. Dist. LEXIS 229398, at *14 (“The invoking party must show a concrete, particularized, and actual

22 or imminent (as opposed to conjectural or hypothetical) injury in fact, fairly traceable to the defendant’s

23 conduct, which will be redressed by a favorable decision.”); Siglin v. Sixt Rent a Car, Ltd. Liab. Co.,

24 2020 U.S. Dist. LEXIS 111621, at *6 (S.D. Cal. June 24, 2020) (“Under Spokeo, the party seeking to

25 invoke federal jurisdiction bears the burden of clearly asserting facts demonstrating Article III standing.

26 136 S.Ct. at 1547. As the removing party, Defendant assumes this burden.”). “In the Ninth Circuit, courts

27 ‘strictly construe the removal statute against removal’ so that ‘any doubt as to the right of removal’ is

28 resolved in favor of remand.” Siglin v. Sixt Rent a Car, Ltd. Liab. Co., 2020 U.S. Dist. LEXIS 111621, at
                                                         1
                        Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                           PLAINTIFF’S MOTION TO REMAND
              Case 4:20-cv-07143-YGR Document 19 Filed 12/09/20 Page 4 of 6



 1 *6 (S.D. Cal. June 24, 2020)

 2   IV.    Goetze Cannot Meet Its Burden With Respect to Article III Standing.
 3          In order to demonstrate Article III standing, a party must show “(1) an injury in fact, (2) fairly

 4 traceable to the challenged conduct of the defendant, and (3) likely to be redressed by a favorable judicial

 5 decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1543 (2016). The “the injury-in-fact requirement

 6 requires a plaintiff to show that he or she suffered ‘an invasion of a legally protected interest’ that is

 7 ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’” Spokeo, Inc., 136

 8 S. Ct. at 1543.

 9          McGee is controlling, as the claims, laws, and theory of liability are all the same: using PHO in a

10 food product violated the UCL’s unfair and unlawful prongs. McGee argued standing based on

11         an economic injury because when “purchasing Pop Secret, Plaintiff was seeking products of
           particular qualities, including products that did not negatively affect blood cholesterol levels
12
           or the health of her cardiovascular system, and products made with safe, lawful ingredients.”
13         In other words, Ms. McGee did not receive the benefit she thought she was obtaining—a safe
           and lawful product—but rather received a dangerous and unlawful one. Thus, Plaintiff
14
           alleges benefit of the bargain injury.
15 McGee, 2020 U.S. App. LEXIS 37856, at *9. The Ninth Circuit rejected this argument. To establish

16 standing, a party “must do more than allege that she ‘did not receive the benefit she thought she was

17 obtaining.’” McGee, 2020 U.S. App. LEXIS 37856, at *9. Rather, the party “must show that she did not

18 receive a benefit for which she actually bargained.” McGee v. S-L Snacks Nat’l, 2020 U.S. App. LEXIS

19 37856, at *9 (9th Cir. Dec. 4, 2020) (emphasis in original). McGee, like Silva here, did “not contend that

20 Diamond made any representations about Pop Secret’s safety.” Id. This distinguished McGee’s claims

21 from trans fat cases like Hawkins v Kroger, where the plaintiff makes fraud claims. Id. at n. 5

22 (distinguishing Hawkins v. Kroger Co., 906 F.3d 763 (9th Cir. 2018)) “Absent some allegation that

23 Diamond made false representations about Pop Secret’s safety, McGee’s benefit of the bargain theory

24 falls short.” Id. at *10-11. As such, McGee failed to “sufficiently alleged economic injury on either a

25 benefit of the bargain theory or an overpayment theory.” Id. at *15.

26          Alternatively, McGee argued “that she has sufficiently alleged an injury in fact because she
27 suffered a number of current physical injuries due to her consumption of Pop Secret.” McGee, 2020 U.S.

28 App. LEXIS 37856, at *15. Like Silva here, McGee alleged that Pop Secret
                                                   2
                 Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                     PLAINTIFF’S MOTION TO REMAND
              Case 4:20-cv-07143-YGR Document 19 Filed 12/09/20 Page 5 of 6



 1        “inflame[d] and damage[d] [her] vital organs,” “permanently degraded her cognitive
          abilities,” and “substantially aggravat[ed] her age-related cholesterol and insulin
 2
          dysregulation.” Compl. ¶¶ 6, 90, 92. She further alleges that “[t]here is ‘no safe level’ of
 3        PHO or artificial trans fat intake” and that “consuming artificial trans fat in any quantity”
          causes physical injury.
 4
     McGee, 2020 U.S. App. LEXIS 37856, at *15. The Ninth Circuit was “not persuaded.” Regarding the
 5
     studies cited in both McGee and in this case, “these allegations are simply too speculative to support
 6
     standing, even at the pleading stage.” Id. at *17.
 7
          As the Supreme Court emphasized in Spokeo, Inc., “[t]o establish injury in fact, a plaintiff
 8        must show that he or she suffered ‘an invasion of a legally protected interest’ that is
 9        ‘concrete and particularized’ and ‘actual or imminent, not conjectural or hypothetical.’“ 136
          S. Ct. at 1548 (quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560, 112 S. Ct. 2130, 119 L.
10        Ed. 2d 351 (1992)). “[A]t the pleading stage, the plaintiff must ‘clearly . . . allege facts
11        demonstrating’ each element.” Id. at 1547 (alteration in original) (quoting Warth, 422 U.S. at
          518). McGee’s allegations do not satisfy that standard.
12
     McGee, 2020 U.S. App. LEXIS 37856, at *17.
13
            As noted above, Goetze, as the “party invoking federal jurisdiction, bears the burden of
14
     establishing the elements of Article III jurisdiction.” Patel v. Facebook, Inc., 932 F.3d 1264, 1270 (9th
15
     Cir. 2019). Goetze cannot meet its burden in light of McGee. Silva’s Complaint, like McGee’s, alleges
16
     economic injury from the purchase of a food product containing a dangerous ingredient. Specifically,
17
     Silva alleges she “lost money as a result of GCC’s conduct because she purchased products that were
18
     detrimental to her health and were unfairly offered for sale in violation of federal and California law.”
19
     Compl. ¶ 88. Just as in McGee, Silva’s allegations that she purchased products which were detrimental to
20
     her health and were unfairly offered for sale in violation of federal and California law are insufficient to
21
     confer Article III standing.
22
            Further, like McGee, Silva does not allege that “that she has undergone medical testing or
23
     examination to confirm that she suffers from these conditions” associated with consuming artificial trans
24
     fat “or that they were caused by her consumption” of Goetze’s products. McGee, 2020 U.S. App. LEXIS
25
     37856, at *16. Silva’s allegations of physical injury thus “necessarily rely on the proposition that the
26
     consumption of . . . artificial trans fat over several years invariably results in such injuries.” Id.
27
     (emphasis in original). However, the studies cited in Silva’s Complaint, which are the same studies that
28
     McGee relied on, “do not support this inference.” Id. Because McGee’s substantially identical allegations
                                                         3
                     Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                        PLAINTIFF’S MOTION TO REMAND
              Case 4:20-cv-07143-YGR Document 19 Filed 12/09/20 Page 6 of 6



 1 do not satisfy Article III, Goetze cannot establish Silva’s Article III standing here.

 2    V.    Because Defendant Cannot Meet Its Burden of Demonstrating Article III Standing,
 3          Remand Is Appropriate.

 4          “Removal of a civil action from state court to federal court is appropriate only if the federal court

 5 has original jurisdiction over the matter.” Siglin v. Sixt Rent a Car, Ltd. Liab. Co., 2020 U.S. Dist. LEXIS

 6 111621, at *4 (S.D. Cal. June 24, 2020). “Therefore, a federal court must remand a removed action back

 7 to state court if the federal court lacks subject matter jurisdiction.” Id. (emphasis in original). See also

 8 Kelton Arms Condo. Owners Ass’n, Inc. v. Homestead Ins. Co., 346 F.3d 1190, 1192 (9th Cir. 2003)

 9 (“Subject matter jurisdiction may not be waived, and . . . the district court must remand if it lacks

10 jurisdiction.”); 28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the district court

11 lacks subject matter jurisdiction, the case shall be remanded.”).

12          “‘The burden of establishing federal jurisdiction is on the party seeking removal.’” Siglin, 2020

13 U.S. Dist. LEXIS 111621, at *4 (quoting Prize Frize, Inc. v. Matrix (U.S.) Inc., 167 F.3d 1261, 1265 (9th

14 Cir. 1999)). Further, “Article III standing is a necessary component of subject matter jurisdiction.” Siglin,

15 2020 U.S. Dist. LEXIS 111621, at *5 (quoting In re Palmdale Hills Prop., LLC, 654 F.3d 868, 873 (9th

16 Cir. 2011)). In light of McGee, because there is no Article III standing, the Court “must remand” this

17 “removed action back to state court” because it “lacks subject matter jurisdiction.” Siglin, 2020 U.S. Dist.

18 LEXIS 111621, at *4. “Remand to state court is appropriate over dismissal because lack of subject matter

19 jurisdiction speaks only to the federal court’s lack of power to hear a case.” Siglin, 2020 U.S. Dist.

20 LEXIS 111621, at *4-5. “Remand is the correct remedy because a failure of federal subject-matter

21 jurisdiction means only that the federal courts have no power to adjudicate the matter. State courts are

22 not bound by the constraints of Article III.” Polo v. Innoventions Int’l, LLC, 833 F.3d 1193, 1196 (9th

23 Cir. 2016).

24

25 DATED: December 9, 2020                                Respectfully Submitted,

26
                                                          s/ Gregory S. Weston
27                                                        THE WESTON FIRM

28                                                        Counsel for Plaintiff

                                                       4
                      Silva v. Goetze’s Candy Company, Inc., Case No. 4:20-cv-07143-YGR
                                         PLAINTIFF’S MOTION TO REMAND
